DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Claim Interpretation
For the purpose of examination, the method of claim 1 is interpreted as requiring the controlling device of claim 6, and the controlling device is considered to require the non-transitory computer readable medium of claim 5. If this were not the case, restriction at least between the method and apparatus claims would be appropriate, as only one-way distinction is required between the method and the apparatus, and the method could be performed by manual adjustment of valves and reading of gauges. Similarly, restriction between the apparatus of claims 6-10 and the computer readable medium of claim 5 as a combination/subcombination would be appropriate, because the controlling, acquiring, and calculating devices of claim 6 do not explicitly recite that they are programmed via a non-transitory computer readable medium, and therefore could include hardwired control circuits or the use of directions regarding control actions which are retrieved from elsewhere, such as the internet or controls sent by a user.
Drawings
The drawings are objected to because the weight of the lines is inconsistent, and it appears that for some of the lines and for the reference characters gray ink, instead of black, was used. See MPEP 608.02; see also 37 CFR 1.84, Standards for drawings, sections (a)(1), which clearly states that blank ink must be used, (l), which specifies that lines showing the same components within the same figure should be of a consistent weight, and p), which explicitly states that the reference characters must be plain and legible. It is particularly difficult to see the markings within the bolder outlines of the expansion valves, and while the words “gas piping” and “liquid piping” are clear, the reference characters are sufficiently lightly inked to cause them to not be “plain and legible”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0015].  
In paragraphs [0017] and [0023], “over-filed compressor oil” should be “over-filled compressor oil”.
In paragraph [0036], “the oil storage tank 152 may be one or more” appears to be incomplete.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "oil volume adjusting device", interpreted as the oil volume adjusting device 150 including a switch unit, an oil storage tank, and an oil volume adjusting unit; "switch unit" interpreted as switch unit 151 which is a two-way shutoff valve, and "oil volume adjusting unit” interpreted a two-way shutoff valve and capillary tube in series with each other,  in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note: because “outdoor” and “indoor” are not functions, neither “indoor units” nor “outdoor unit” is considered to invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, it is unclear what is intended to be encompassed by the limitation “controlling the switch unit to turn on and controlling the oil volume adjusting unit to turn off to enable the oil storage tank to recover oil”. In particular, the disclosed “switch unit” is a valve, and it is unclear whether it is considered to be turned on when open or when closed. Similarly, the oil volume adjusting unit includes a valve, and it is unclear whether it is considered to be turned on when open or when closed.
Furthermore, although the switch unit, oil storage tank, and oil volume adjusting unit are all recited to be part of the oil volume adjusting device, the claims do not recite their relative positioning.
It appears from the originally filed disclosure that the compressor discharge port is connected to the switch unit, the tank, and the oil volume adjusting unit, in that order, so that opening the valve of the switch unit permits refrigerant to flow through it and into the tank, and closing the oil volume adjusting unit prevents refrigerant from flowing out of the tank. However, the examiner is not permitted to read limitations from the specification into the claims, and it is unclear whether this interpretation is what is intended to be encompassed by the claims. This is further unclear because the switch unit and oil volume adjusting unit each invoke 112(f), and therefore encompass equivalents.
Regarding claim 10, it is unclear what is intended to be encompassed by the limitation “a multi-split system, comprising an apparatus for adjusting an oil volume of a compressor of a multi-split system”. In particular, it is unclear why the apparatus is for adjusting the oil volume of a compressor of a multi-split system instead of the multi-split system. Furthermore, “an apparatus.. ..according to claim 6” should refer back to “the apparatus” from claim 6, instead of an apparatus, if it is intended to refer to the same apparatus.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is solely drawn to the non-transitory computer readable medium, which is comparable to a piece of paper with a patent on it. Although the method written may be patentable, that does not make a piece of paper with the patent printed on it patentable in and of itself; similarly, a non-transitory computer readable storage medium is not rendered patent eligible by the storage or writing of instructions on it.
Allowable Subject Matter
Claims 1-4 and 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, without patentably significant broadening of the claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although US Patent No. 11,280,527 discloses and recites the same structure as is recited in the instant application, it shares common inventors, initial filing dates in China, 371 dates, and US filing dates with the instant application, and therefore is not prior art. Additionally, it does not recite the method steps which are recited in the instant application, and is therefore not suitable for a double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurachi et al (US Patent No. 5,605,058) and Toyoshima et al (US Patent Application Publication No. 2009/0133435) each disclose an oil separator and valve-controlled return line to the compressor, but do not disclose the same arrangement of valves as is recited. Saruwatari et al (US Patent Application Publication No. 2009/0320507) discloses the use of test runs as part of managing oil return for a compressor, but does not disclose a separate oil tank from the oil separator and associated valves and capillary tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763